Citation Nr: 1026732	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  08-24 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for progressive supranuclear palsy.

2.	Entitlement to an increased evaluation for bilateral hearing 
loss.

3.	Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.

4.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a left shoulder disorder.

5.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a right shoulder disorder.

6.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for joint pain, claimed as due to exposure to lead 
paint.

7.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for residuals of shrapnel wounds to the bilateral 
hands.

8.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for bilateral hand numbness.

9.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for bilateral hand stiffness and arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel









INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from December 1951 to 
November 1955.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of March and April 2008 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

The Veteran testified before the undersigned Veterans Law Judge 
at a June 2010 hearing conducted via videoconference.  A 
transcript of the hearing is of record.

The issues of whether new and material evidence has been 
submitted sufficient to reopen claims of service connection for a 
bilateral shoulder disorder, joint pain, residuals of shrapnel 
wounds to the bilateral hands, bilateral hand numbness and 
bilateral hand arthritis are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

In a May 2010, statement, prior to the promulgation of a decision 
in the appeal, the Veteran withdrew the appeal of the issues of 
whether new and material evidence has been submitted to reopen a 
claim of service connection for progressive supranuclear palsy, 
entitlement to an increased evaluation for bilateral hearing loss 
and entitlement to TDIU.





CONCLUSIONS OF LAW

1.	The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for progressive supranuclear palsy.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2009).

2.	The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to an increased 
evaluation for bilateral hearing loss.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

3.	The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to TDIU.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. § 
20.204 (2009).  The appellant has withdrawn the issues of whether 
new and material evidence has been submitted to reopen a claim of 
entitlement to service connection for progressive supranuclear 
palsy, entitlement to an increased evaluation for bilateral 
hearing loss and entitlement to TDIU; hence, there remain no 
allegations of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review these 
issues and the appeal is dismissed.





ORDER

The issue of whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
progressive supranuclear palsy is dismissed.

The issue of entitlement to an increased evaluation for bilateral 
hearing loss is dismissed.

The issue of entitlement to TDIU is dismissed.


REMAND

The Veteran contends he is entitled to service connection for a 
bilateral shoulder disability, joint pain, shrapnel wounds to the 
hands and numbness and arthritis of the hands.  Specifically, he 
contends, in part, that these disabilities are due to an incident 
in which the ship he was serving on ran aground.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

The Veteran testified at the June 2010 Board hearing that the 
ship he was serving on in April 1955 ran aground.  The Veteran's 
service personnel records reveal that he served aboard the USS 
PORTERFIELD during the timeframe in question.  In light of the 
Veteran's statements that his ship ran aground in April 1955, 
causing the injuries on appeal, the Board finds that the AOJ 
should attempt to obtain copies of the deck logs of the USS 
PORTERFIELD to determine if indeed the ship ran aground.  



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	Request from the United States Department 
of the Navy copies of the deck logs of the 
USS PORTERFIELD for the period April 1, 
1955, to April 30, 1955.  In addition, the 
service department should be asked to 
confirm whether the USS PORTERFIELD ran 
aground at any point during this period.  
All requests and responses received should 
be associated with the claims file.

2.	If, and only if, evidence is obtained 
indicating the USS PORTERFIELD ran 
aground, schedule the Veteran for a VA 
examination to determine the nature and 
etiology of the disabilities on appeal.  
The claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that such a review 
was accomplished.  Any necessary testing 
should be accomplished.  After reviewing 
the record and examining the Veteran, the 
examiner should provide an opinion as to 
the following:

a.	Does the Veteran suffer from a 
disorder of the bilateral shoulders, 
hands and/or joints, to include 
arthritis or other disorder resulting 
in symptoms of pain and numbness?  If 
so, please indicate the appropriate 
diagnosis.
b.	For each diagnosis identified in (a) 
above, whether it is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as 
not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), that the identified 
disability is etiologically related 
to the Veteran's active service, to 
include any verified incident in 
which the Veteran's ship ran aground.

A detailed rationale must be provided for 
all opinions.

3.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


